DETAILED ACTION
Claims 2-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is acknowledged that this application is a continuation of 14947998, filed 11/20.2015, now US Patent No 10909089.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No 7,350,191 to Kompella et al (hereafter Kompella).

Referring to claim 2, Kompella teaches a computer-implemented method comprising: 
storing, by at least one processor, a first data object in a database [an object 280 from a previous run], the first data object associated with an order on an online marketplace, the first data object including at least one order attribute that is compatible with a first version of a software application [original application] and incompatible with a second version of the software application [upgraded application] (see column 5, lines 2-8; column 12, lines 65 – column 13, line 6; column 30, line 54 – column 31, line 23; column 32, lines 38-39; and column 33, lines 28-44); 
storing, by the at least one processor, a second data object in the database [object 282 which is transformed from object 284], the second data object associated with the order on the online marketplace, the second data object including a plurality of order attributes that are compatible with the first version and the second version of the software application (see column 5, lines 2-8; column 12, lines 65 – column 13, line 6; column 31, lines 23-48; column 32, lines 38-39; and column 33, lines 45-58 – Using the upgrade protection process described above, the object 284 from the new run is transformed into an object 282 which is compatible with the original object 280 so that the objects from the previous run may be used with the new version of the application and the objects are protected from upgrades which typically break data access applications.); 
receiving, from a first client device, a first request to access data associated with the order of the online marketplace (see column 33, lines 28 – column 34, lines 34); and 
transmitting, to the first client device in response to the first request, one of the first data object accessed from the database by the first version of the software application based at least in part on the first request corresponding to the at least one order attribute that is incompatible with the second version of the software application, or the second data object accessed from the database by either of the first version or the second version of the software application based at least in part on the first request corresponding to the plurality of order attributes (see column 7, line 64 – column 8, line 47 and column 33, line 28 – column 34, line 34).
Referring to claim 3, Kompella discloses the computer-implemented method of claim 2, further comprising: receiving the order on the online marketplace from a second client device, the order comprising the at least one order attribute (see column 7, line 64 – column 8, line 47 and column 33, line 28 – column 34, line 34); and generating the first data object based at least in part on the at least one order attribute being incompatible with the second version of the software application (see column 7, line 64 – column 8, line 47 and column 33, line 28 – column 34, line 34).
Referring to claim 4, Kompella discloses the computer-implemented method of claim 2, further comprising: receiving, from the first client device, a first message indicating a first modification to one of the first data object or the second data object (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45); and storing the first modification to the first data object or the second data object in the database (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45).
Referring to claim 5, Kompella discloses the computer-implemented method of claim 4, further comprising: receiving, from a second client device, a second request to access data associated with the order on the online marketplace (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45); transmitting, to the second client device in response to the second request, one of the first data object or the second data object (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45); receiving, from the second client device, a second message indicating a second modification to one of the first data object or the second data object (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45); and transmitting a third message to the second client device indicating that the second modification will not be stored in the database based at least in part on the second message (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45).
Referring to claim 6, Kompella discloses the computer-implemented method of claim 5, further comprising: refraining from storing the second modification in the database based at least in part on storing the first modification (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45).
Referring to claim 7, Kompella discloses the computer-implemented method of claim 2, wherein the first data object is associated with a first identification number, and wherein the second data object is associated with a second identification number which is different from the first identification number (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45).
Referring to claim 8, Kompella discloses the computer-implemented method of claim 2, further comprising: causing presentation of one or more order attributes of the plurality of order attributes via a user interface of the first client device based at least in part on transmitting one of the first data object or the second data object (see column 8, line 48 – column 9, line 10).
Referring to claim 9, Kompella discloses an apparatus comprising: 
a processor (see Fig 2A); and 
a memory to store instructions that, when executed by the processor, cause the apparatus to perform operations (see Fig 2A) comprising: 
storing a first data object in a database [an object 280 from a previous run], the first data object associated with an order on an online marketplace, the first data object including at least one order attribute that is compatible with a first version of a software application [original application] and incompatible with a second version of the software application [upgraded application] (see column 5, lines 2-8; column 12, lines 65 – column 13, line 6; column 30, line 54 – column 31, line 23; column 32, lines 38-39; and column 33, lines 28-44); 
storing a second data object in the database [object 282 which is transformed from object 284], the second data object associated with the order on the online marketplace, the second data object including a plurality of order attributes that are compatible with the first version and the second version of the software application (see column 5, lines 2-8; column 12, lines 65 – column 13, line 6; column 31, lines 23-48; column 32, lines 38-39; and column 33, lines 45-58 – Using the upgrade protection process described above, the object 284 from the new run is transformed into an object 282 which is compatible with the original object 280 so that the objects from the previous run may be used with the new version of the application and the objects are protected from upgrades which typically break data access applications.); 
receiving, from a first client device, a first request to access data associated with the order of the online marketplace (see column 33, lines 28 – column 34, lines 34); and 
transmitting, to the first client device in response to the first request, one of the first data object accessed from the database by the first version of the software application based at least in part on the first request corresponding to the at least one order attribute that is incompatible with the second version of the software application, or the second data object accessed from the database by either of the first version or the second version of the software application based at least in part on the first request corresponding to the plurality of order attributes (see column 7, line 64 – column 8, line 47 and column 33, line 28 – column 34, line 34).
Referring to claim 10, Kompella discloses the apparatus of claim 9, the operations further comprising: receiving the order on the online marketplace from a second client device, the order comprising the at least one order attribute (see column 7, line 64 – column 8, line 47 and column 33, line 28 – column 34, line 34); and generating the first data object based at least in part on the at least one order attribute being incompatible with the second version of the software application (see column 7, line 64 – column 8, line 47 and column 33, line 28 – column 34, line 34).
Referring to claim 11, Kompella discloses the apparatus of claim 9, the operations further comprising: receiving, from the first client device, a first message indicating a first modification to one of the first data object or the second data object (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45); and storing the first modification to the first data object or the second data object in the database (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45).
Referring to claim 12, Kompella discloses the apparatus of claim 11, the operations further comprising: receiving, from a second client device, a second request to access data associated with the order on the online marketplace (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45); transmitting, to the second client device in response to the second request, one of the first data object or the second data object (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45); receiving, from the second client device, a second message indicating a second modification to one of the first data object or the second data object (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45); and transmitting a third message to the second client device indicating that the second modification will not be stored in the database based at least in part on the second message (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45).
Referring to claim 13, Kompella discloses the apparatus of claim 12, the operations further comprising: refraining from storing the second modification in the database based at least in part on storing the first modification (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45).
Referring to claim 14, Kompella discloses the apparatus of claim 9, wherein the first data object is associated with a first identification number, and wherein the second data object is associated with a second identification number which is different from the first identification number (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45).
Referring to claim 15, Kompella discloses the apparatus of claim 9, the operations further comprising: causing presentation of one or more order attributes of the plurality of order attributes via a user interface of the first client device based at least in part on transmitting one of the first data object or the second data object (see column 8, line 48 – column 9, line 10).
Referring to claim 16, Kompella discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations (see Fig 2A) comprising: 
storing a first data object in a database [an object 280 from a previous run], the first data object associated with an order on an online marketplace, the first data object including at least one order attribute that is compatible with a first version of a software application [original application] and incompatible with a second version of the software application [upgraded application] (see column 5, lines 2-8; column 12, lines 65 – column 13, line 6; column 30, line 54 – column 31, line 23; column 32, lines 38-39; and column 33, lines 28-44); 
storing a second data object in the database [object 282 which is transformed from object 284], the second data object associated with the order on the online marketplace, the second data object including a plurality of order attributes that are compatible with the first version and the second version of the software application (see column 5, lines 2-8; column 12, lines 65 – column 13, line 6; column 31, lines 23-48; column 32, lines 38-39; and column 33, lines 45-58 – Using the upgrade protection process described above, the object 284 from the new run is transformed into an object 282 which is compatible with the original object 280 so that the objects from the previous run may be used with the new version of the application and the objects are protected from upgrades which typically break data access applications.); 
receiving, from a first client device, a first request to access data associated with the order of the online marketplace (see column 33, lines 28 – column 34, lines 34); and 
transmitting, to the first client device in response to the first request, one of the first data object accessed from the database by the first version of the software application based at least in part on the first request corresponding to the at least one order attribute that is incompatible with the second version of the software application, or the second data object accessed from the database by either of the first version or the second version of the software application based at least in part on the first request corresponding to the plurality of order attributes (see column 7, line 64 – column 8, line 47 and column 33, line 28 – column 34, line 34).
Referring to claim 17, Kompella discloses the non-transitory computer-readable medium of claim 16, the operations further comprising: receiving the order on the online marketplace from a second client device, the order comprising the at least one order attribute (see column 7, line 64 – column 8, line 47 and column 33, line 28 – column 34, line 34); and generating the first data object based at least in part on the at least one order attribute being incompatible with the second version of the software application (see column 7, line 64 – column 8, line 47 and column 33, line 28 – column 34, line 34).
Referring to claim 18, Kompella discloses the non-transitory computer-readable medium of claim 16, the operations further comprising: receiving, from the first client device, a first message indicating a first modification to one of the first data object or the second data object (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45); and storing the first modification to the first data object or the second data object in the database (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45).
Referring to claim 19, Kompella discloses the non-transitory computer-readable medium of claim 18, the operations further comprising: receiving, from a second client device, a second request to access data associated with the order on the online marketplace (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45); transmitting, to the second client device in response to the second request, one of the first data object or the second data object (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45); receiving, from the second client device, a second message indicating a second modification to one of the first data object or the second data object (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45); and transmitting a third message to the second client device indicating that the second modification will not be stored in the database based at least in part on the second message (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45).
Referring to claim 20, Kompella discloses the non-transitory computer-readable medium of claim 19, the operations further comprising: refraining from storing the second modification in the database based at least in part on storing the first modification (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45).
Referring to claim 21, Kompella discloses the non-transitory computer-readable medium of claim 16, wherein the first data object is associated with a first identification number, and wherein the second data object is associated with a second identification number which is different from the first identification number (see column 8, line 48 – column 9, line 10 and column 11, lines 26-45).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167